Title: From George Washington to John Gill, 26 November 1799
From: Washington, George
To: Gill, John



Sir,
Mount Vernon 26th Novr 1799

Under cover with this, you are furnished with the Invoice of such goods as I require.
As it was not so much in my power to fix the prices, as to designate the quality of the Goods, the amount of the cost of them may exceed, or fall short, of the sum due from you to me. If the first, the balance shall be paid by me; if the latter, I shall look to you for the deficiency.
I have drawn up, and signed before evidences, a memoranda of the agreement we entered into the day you were at this place, according to my conception of it. I have not, intentionally, departed either from the spirit or letter of it; and if it meets your approbation, the counterpart may be signed by you, before witnesses, and returned to me; together with the Deed from Mr Herbert to you; and against your arrival in Alexandria I will have a conveyance of that part of lot No. 10 which lays on the upper side of Difficult-run, ready for your Signature.
It is not always an easy matter to make interested men, at a distance, (when they are deprived of opportunities of seeing, & judging for themselves) believe that, there can be perfect candour used in a transaction, or relation of facts by the other party, when they are differently circumstanced ⟨mutilated⟩ nothing more certain

than that, the Woodland part of No. 10 which is on the lower side of Difficult run, would be infinitely more valuable to the proprietor of the land adjoining it, on that side, than that part of Lewis’s tract which lays on the upper side; seperated therefrom by a deep and Mirey run which can only be passed in place⟨s⟩ and not at those in all Seasons. For the same reason, the last mentioned slipe would be advantageous to me, although entirely stripped of wood and much exhausted. I am—Sir Your—very Hble Servant

Go: Washington

